DETAILED ACTION
This action is responsive to the application filed 4/29/2019.
Claims 1-10 are rejected.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyc et al. (WO 2014003855, “Tyc”) in view of Rittman et al. (US 6575969, “Rittman”).
Regarding claim 1, Tyc teaches a system for performing temperature modulation therapy to a tissue with an interstitial probe (Abstract), the system comprising: an interstitial probe, comprising a shaft region (Fig. 3, shaft region is the region of the probe proximal to the tip), a tip region (Fig. 3, probe tip), at least one thermal therapy-generating element for thermal therapy emission via the tip region (Pg. 14, lines 1-14, ‘The probe can be a laser delivery probe that is used to deliver laser interstitial thermal therapy’), and at least one cryotherapy-generating element for cryogenic therapy emission via the tip region (Pg. 6, line 25-pg. 7, line 2, ‘The energy emission probe may include one or more emitters selected from: […] a cryogenic cooling device’); processing circuitry (Pg. 15 line 24-pg. 16, line 6, ‘an exemplary processing system […]’); and a memory (Fig. 9, memory) having instructions stored thereon (Pg. 16, ‘for implementing and/or executing the processes, algorithms and/or methods described in this disclosure’), wherein the instructions, when executed by the processing circuitry, cause the processing circuitry to, while the interstitial probe is positioned proximate a tissue (Pg. 22, lines 12-13, ‘The laser in the probe should not be fired if the probe is not inserted in tissue or before the probe connections are made’), activate temperature modulation therapy by the interstitial probe utilizing a modulation pattern of thermal therapy emission and cryogenic therapy emission for applying a thermal dose to the tissue (Pg. 76, lines 6-11, ‘Treatment, in accordance with the workstation-calculated (and/or operator modified/confirmed) sequence, proceeds […]’), wherein the modulation pattern comprises at least one higher thermal output corresponding to activation of a first thermal therapy element of the at least the thermal therapy generating element for a first time interval, and at least one lower thermal output corresponding to activation of a 
Tyc fails to teach that memory has instruction stored thereon such that when executed during modulation therapy, responsive to identifying a difference between a goal temperature and at least one temperature of the tissue altering the modulation pattern, wherein altering the modulation pattern comprises altering at least one of a) a 
Rittman teaches an analogous system to that of Tyc  for controlling, monitoring and pre-planning a process of target ablation (Abstract), which has a memory (Abstract, ‘computer graphic workstation’) including instructions stored thereon such that when executed during modulation therapy, responsive to identifying a difference between a goal temperature and at least one temperature of the tissue (Col. 16, lines 47-60, ‘[…] temperature sensor, feeds back to the RF generator or controller circuit 709 a temperature reading T0 […] of the tissue […]) altering the modulation pattern, wherein altering the modulation pattern comprises altering at least one of a) a length of the first time interval, b) a length of the second time interval, c) an emission level of the first thermal therapy-generating element during the first time interval, d) an emission level of the first thermal therapy-generating element during the second time interval, e) an emission level of the first cryotherapy-generating element during the first time interval, and f) an emission level of the first cryotherapy generating element during the second time interval (Col. 16, lines 53-60, ‘If temperature rises to boiling, as indicated by the temperature measurement T0, the power could be either shut off or severely cut back by the generator 707 or the controller 709 […] Thus a feedback loop between power and temperature or any other set of parameters associated with the lesion process as 
Rittman further teaches that providing temperature feedback loop between power and temperature stabilizes the procedure and makes the process safer for the patient (Col. 16, lines 50-53 and 57-60).
In view of Rittman, it would have been obvious to one of ordinary skill in the art to implement a temperature feedback loop between temperature and power, as taught by Rittman, in order to stabilize the procedure and make the process safer for the patient, as taught by Rittman.
Regarding claim 2, Tyc, as modified, further teaches wherein altering the modulation pattern comprises selecting a new modulation pattern of a plurality of pre-set modulation patterns (Tyc has previously been modified in view of Rittman to provide a temperature-power feedback loop; see Rittman, col. 16, lines 53-56, for instance 'shutting of power’ or 'severely cutting back power’ can be considered selecting a new ‘preset modulation patterns’).
Regarding claim 3, Tyc, as modified, further teaches wherein identifying the difference between the goal temperature and the at least one temperature of the tissue comprises identifying a measured tissue temperature differs from the goal temperature by at least a threshold amount (Tyc has previously been modified in view of Rittman to provide a temperature-power feedback loop; See Rittman, col. 16, lines 53-55, in this case the threshold amount can be considered the ‘boiling’ temperature).
Regarding claim 4, Tyc, as modified, further teaches wherein altering the modulation pattern comprises lowering an overall tissue temperature towards the goal 
Regarding claim 5, Tyc, as modified, further teaches wherein a goal thermal dose profile comprises the goal temperature, wherein the goal thermal dose profile is related to the thermal dose (See Tyc, pg. 89, lines 8-15, ‘Exemplary thresholds can be set at 1, 2,10 3, 4, 5, 10, 15, 20, 30, 45 and 60 minutes for specified temperatures of 42°C, 43°C, 44°C, 45°C or 46°C.’; further Tyc has been modified in view of Rittman to configure the system to utilize temperature feedback control; see Rittman, col. 16, lines 53-56; a desired ‘goal’ temperature is an innate parameter form of temperature feedback control).
Regarding claim 6, Tyc, as modified, further teaches wherein the instructions, when executed, cause the processing circuitry to, prior to activating temperature modulation therapy, identify the modulation pattern based at least in part upon a desired effect upon the tissue (See Tyc, pg. 89 lines 8-15, ‘Preferably one or more of the thresholds corresponds to a 100% or near 100% "kill rate" in that all or generally all biological functions of a tissue is destroyed at that amount of exposure to energy.), wherein the desired effect comprises at least one of altering normal biological function, altering abnormal biological function, and disrupting a blood-brain barrier (Pg. 2, lines 3-6, ‘The objectives of surgery include removal or lessening of the number of active malignant cells within the brain, and a reduction in the pain or functional impairment due to the effect of the tumor on adjacent brain structures’).
Regarding claim 8, Tyc, as modified, further teaches wherein monitoring the at least one temperature of the tissue comprises performing image-based thermography of the tissue (Pg. 20, lines 5-10, ‘real-time thermographic analysis of selected MRI images’).
Regarding claim 9, Tyc, as modified, further teaches a controller remotely located to the probe, wherein the controller comprises at least a portion of the processing circuitry (See Tyc, pg. 46, lines 9-14, ‘In various implementations the probe driver provides full remote control to […]’).
Regarding claim 10, Tyc, as modified, further teaches a flexible umbilical sheath portion affixed to the shaft region (See Tyc, pg. 45, line 24, ‘flexible MRI-compatible umbilical’), wherein the flexible umbilical sheath portion includes at least one interface for supplying one of energy, cooling fluid, cooling gas, heating fluid, and heating gas to the shaft region (See Tyc, pg. 14, lines 17-19 and fig. 3, ‘probe connectors').
Tyc, as modified, fails to teach that the flexible umbilical sheath is permanently affixed to the shaft region.
The examiner maintains, however, that it would have been obvious to one or ordinary skill in the art at the time that the invention was made to make the umbilical sheath integral with and thus permanently affixed to the probe portion, since it has been held that the use of a one piece construction of over a multiple piece construction disclosed in the prior is a matter obvious design choice. In re Larson,.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyc in view of Rittman, as applied to claims 1-6 and 8-10 above, and further in view of Candy et al. (US 20040059265, “Candy”).
Regarding claim 7, Tyc, as modified, teaches using the probe in conjunction with other types of secondary treatments (See Tyc, Pg. 58, lines 18-20; ‘drug injection probe tips can be utilized independently or in conjunction with a light source emitting probe tip, such as the laser-based probes described herein’), but fails wherein the instructions, when executed, cause the processing circuitry to, prior to activating temperature modulation therapy, identify the modulation pattern based at least in part upon a type of secondary treatment to be applied at the region of interest, wherein the type of secondary treatment comprises at least one of a drug treatment, a chemical treatment, a biochemical treatment, and a radiation treatment 
Candy teaches that hyperthermia in the range of 40-46°C is often used in conjunction with secondary therapies such as radiation therapy and chemotherapy to enhance outcomes of these therapies (Par. 147).
Therefore, in view of Candy it would have been obvious to one of ordinary skill in the art at the time that the invention was made to configure to controller to identify a modulation pattern at least in part based on secondary therapies such as chemotherapy and radiation therapy, as taught by Candy, in order to optimize the device to be utilized synergistically with these types of cancer therapies. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ADAM JOSEPH. AVIGAN

Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        

/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794